DETAILED ACTION
The communication dated 1/4/2019 has been entered and fully considered.
Claims 1-32 are pending. Claims 19-32 have been withdrawn from further consideration.
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a process, classified in B32B 27/12.
II. Claims 19-23, drawn to a process, classified in C08J 5/24.
III. Claims 24-31, drawn to a process, classified in C11D 3/0031.
IV. Claim 32, drawn to a process, classified in Y10T 428/24992.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Group I does not require: the overlaying relationship with at least one cured sheet; the specific fiber structure involves being impregnated with a biodegradable polymeric resin; and, variable pressure is applied across the at least one nonwoven mat and the at least one cured sheet along an outer periphery and over a central region and the outer periphery and the central region of the nonwoven mat have different densities relative to one another.  The subcombination has separate utility such as the layer having a specific fiber structure. 
Inventions Group I and Group III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination requires: a cured biodegradable sheet that comprises a biodegradable fiber structure impregnated with biodegradable polymeric resin; positioning the mat and the cured biodegradable in an overlying relationship; and a carpet layer.  The subcombination has separate utility such as to adhere the layers together without an adhesive.
Inventions Group II and Group III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination requires: a carpet layer.  The subcombination has separate utility such as to adhere the layers together without an adhesive.
Inventions Group I and Group IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination requires: one cured sheet that comprises a fiber structure impregnated with between about 25-50 weight percent of a biodegradable protein-containing resin.  The subcombination has separate utility such as for the composite to have a specific weight.
Inventions Group II and Group IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination requires: one cured sheet that comprises a fiber structure impregnated with between about 25-50 weight percent of a biodegradable protein-containing resin.  The subcombination has separate utility such as for the composite to have a specific weight.
Inventions Group III and Group IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination requires: one cured sheet that comprises a fiber structure impregnated with between about 25-50 weight percent of a biodegradable protein-containing resin.  The subcombination has separate utility such as for the composite to have a specific weight.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with John Wright on 5/11/2022 a provisional election was made to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-4, 11-13 and 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gladfelter et al. (U.S. PGPUB 2008/0211253), hereinafter GLADFELTER, in view of Obuchi et al. (U.S. PGPUB 2005/0151296), hereinafter OBUCHI.
Regarding claim 1, GLADFELTER teaches: A method of constructing a composite panel (GLADFELTER teaches a method for forming structural and/or acoustic and/or thermal panels [Abstract]), comprising: comminuting cardboard into reduced size pieces of a predetermined size (GLADFELTER teaches providing post-consumer mixed Asian cardboard and comminuting the cardboard into pieces of a predetermined size [0007]) and combining the reduced sized pieces of cardboard with heat bondable textile fibers (GLADFELTER teaches combining the reduced seized pieces of cardboard with heat bondable textile fibers to form a substantially homogenous mixture [0007]); thermally bonding the pieces of cardboard with the heat bondable textile fibers to produce at least one nonwoven mat of a desired thickness (GLADFELTER teaches forming a web of the mixture, with the web having a predetermined thickness, in a dry nonwoven webbing process [0007]. Then, heating the web to bond the heat bondable material with the reduced size pieces of mixed Asian cardboard to form a nonwoven sheet [0007].); preparing at least one biodegradable polymeric composition comprising a protein and a first strengthening agent; and bonding the biodegradable polymeric composition to the nonwoven mat.
GLADFELTER is silent as to: preparing at least one biodegradable polymeric composition comprising a protein and a first strengthening agent; and bonding the biodegradable polymeric composition to the nonwoven mat. In the same field of endeavor, composites, OBUCHI teaches preparing a biodegradable polymeric composition [0001; 0030-0036]. OBUCHI also teaches the composition is extruded onto a paper layer to produce a paper laminate that comprises the resin layer and the paper layer [0036]. OBUCHI teaches an organic additive can be added to the resin composition including a protein [0098]. OBUCHI also teaches the resin composition of the invention may contain various additives, such as additives for improving the tensile strength [0095], which would be obvious to one of ordinary skill in the art to add a strengthening agent in order to improve the tensile strength of the resin composition [0095]. Furthermore, OBUCHI teaches polysaccharide may be added to the resin composition [0054] and carboxylic acid is added to the resin composition, which polysaccharide and carboxylic acid are both strengthening agents according to the applicant’s specification [0084]. OBUCHI also teaches resin composition can be used on nonwoven fabrics [0100]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify GLADFELTER, by having a biodegradable polymeric composition with a protein and strengthening agent bonded to the paper laminate, as suggested by OBUCHI, in order to create a biodegradable product that decreases waste [0002] and improve productivity in molding the resin composition [0090].
Regarding claim 2, OBUCHI further teaches: further including bonding the at least one nonwoven mat to the at least one biodegradable polymeric composition without using a separate intermediate adhesive (OBUCHI teaches extruding the resin melt out of the extruder and using a laminate roll for laminated the extruded melt resin on a paper substrate [0105]. OBUCHI teaches the resin composition has a characteristic in that it well adheres to paper to have a high adhesion strength [0106]. It is implicit that the resin composition adheres to the nonwoven paper substrate without an adhesive [0105]).
Regarding claim 3, GLADFELTER teaches: further including providing the cardboard as Asian cardboard (GLADFELTER teaches providing post-consumer mixed Asian cardboard and comminuting the cardboard into pieces of a predetermined size [0007]).
Regarding claim 4, GLADFELTER teaches: further including laminating a scrim layer to a side of the nonwoven mat opposite the biodegradable polymeric composition without using nip rolls and maintaining the thickness of the mat as initially produced (GLADFELTER teaches if needle punching the web, a scrim layer, may be applied to one or both sides of the web [0025]. The web would implicitly maintain the thickness as initially produced since GLADFELTER teaches that after the scrim layer is applied and/or a coating may be applied, the web will then be rolled up or cut into desired lengths [0025-0026]).
Regarding claim 11, OBUCHI further teaches: further including forming the composite panel having areas of varying thickness during the bonding step (OBUCHI teaches the thickness fluctuation of the resin layer of the paper laminates produces is great [0013], which there would inherently be varying thickness during the bonding step.).
Regarding claim 12, GLADFELTER teaches: further including forming the composite panel having a substantially uniform thickness and density (GLADFELTER teaches the web may be passed between cooling rollers after heating to control its thickness and density, and would inherently have a substantially uniform thickness and density [0025]).
Regarding claim 13, OBUCHI further teaches: further including bonding the nonwoven mat to the biodegradable polymeric composition using a single stage press under substantially constant pressure (OBUCHI teaches after the resin melt is extruded from the extruder, a laminate roll is used for laminated the extruded melt resin on a paper substrate [0105], which would implicitly have a constant pressure).
Regarding claim 16, GLADFELTER teaches: further including bonding a carpet layer to the nonwoven mat opposite the biodegradable polymeric composition (GLADFELTER teaches if needle punching the web, a scrim layer, may be applied to one or both sides of the web [0025]).
Regarding claim 17, GLADFELTER teaches: further including mixing staple fibers with the cardboard pieces and heat bondable textile fibers to form a substantially homogenous mixture and then forming the nonwoven mat from the mixture (GLADFELTER teaches further combining filler fiber in the homogenous mixture with the cardboard pieces and heat bondable textile fibers and the mat would inherently be formed from the mixture [claim 5; 0021]).
Regarding claim 18, GLADFELTER teaches: further including applying a chemical mixture, including a flame retardant, a biocide and a binder, to at least one surface of the nonwoven mat (GLADFELTER teaches the web can also be coated with a binder and flame retardant additives can also be added to the coating [0025]. GLADFELTER also teaches an SBR with a TG of +41 is an example of a binder that can be used [0021]. Further, the heat bondable textile materials can be combined with other organic or inorganic fibers and/or coated with heat resistant or fire retardant coatings and/or coated with an anti-microbial coating [0021].) and maintaining the thickness of the nonwoven mat as initially produced and then drying and curing the nonwoven mat (GLADFELTER teaches upon applying the binder and/or coating, it is preferably dried and cured [0025]. The thickness of the nonwoven mat would implicitly be maintained as initially produced as GLADFELTER teaches after the coatings/binder are direct and cured, the web can then be roller up or cut into desired lengths [0026].).
Claims 5 and 7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gladfelter et al. (U.S. PGPUB 2008/0211253), hereinafter GLADFELTER, and Obuchi et al. (U.S. PGPUB 2005/0151296), hereinafter OBUCHI, as applied to claim 1 above, and further in view of Hodson (U.S. PGPUB 2004/0248486), hereinafter HODSON.
Regarding claim 5, GLADFELTER and OBUCHI teach all of the limitations as stated above, but are silent as to: further including providing the protein as other than a soy protein. In the same field of endeavor, composites, HODSON teaches the resin composition has suitable protein-based polymers [0146]. HODSON teaches suitable protein-based polymers include derivatives thereof such as gelatin and glue, casein (the principle protein in cow milk), sunflower protein, egg protein, soybean protein or derivatives thereof [0146]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify GLADFELTER and OBUCHI, by having an egg protein, as suggested by HODSON, in order lower cost and increase the modulus of elasticity of biodegradable polymers used to treat fibrous sheets [0018].
Regarding claim 7, GLADFELTER and OBUCHI teach all of the limitations as stated above, but are silent as to: further including providing the protein as an animal- based protein. In the same field of endeavor, composites, HODSON teaches the resin composition has suitable protein-based polymers [0146]. HODSON teaches suitable protein-based polymers include derivatives thereof such as gelatin and glue, casein (the principle protein in cow milk), sunflower protein, egg protein, soybean protein or derivatives thereof [0146]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify GLADFELTER and OBUCHI, by having an egg protein, as suggested by HODSON, in order lower cost and increase the modulus of elasticity of biodegradable polymers used to treat fibrous sheets [0018].
Claims 6 and 8 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gladfelter et al. (U.S. PGPUB 2008/0211253), hereinafter GLADFELTER, and Obuchi et al. (U.S. PGPUB 2005/0151296), hereinafter OBUCHI, as applied to claim 1 above, and further in view of Netravali et al. (U.S. PGPUB 2011/0052881), hereinafter NETRAVALI.
Regarding claims 6 and 8, GLADFELTER and OBUCHI teach all of the limitations as stated above, but are silent as to: further including providing the protein as a plant- based protein (claim 6) and further including providing the protein as a soy- based protein from a soy protein source (claim 8). In the same field of endeavor, composites, NETRAVALI teaches the resin composition is a soy protein based resin [Abstract; 0015], which soy is a plant-based protein. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify GLADFELTER and OBUCHI, by having the protein in the resin be a soy protein, as suggested by NETRAVALI, in order to have a high-strength and light-weight composite [0015; 0056].
Claim 9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gladfelter et al. (U.S. PGPUB 2008/0211253), hereinafter GLADFELTER, and Obuchi et al. (U.S. PGPUB 2005/0151296), hereinafter OBUCHI, as applied to claim 1 above, and further in view of O’Donnell et al. (U.S. 5,308,497), hereinafter ODONNELL.
Regarding claim 9, GLADFELTER and OBUCHI teach all of the limitations as stated above, but are silent as to: further including molding the composite panel to net shape. In the same field of endeavor, composites, ODONNELL teaches forming a fiber-resin mixture, partially curing the mixture, processing and net molding the mixture [Col. 5, lines 14-17]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify GLADFELTER and OBUCHI, by having the composite panel be net shaped, as suggested by ODONNELL, in order to form the net shape to form the panel [Col. 6, lines 40-41].
Claim 10 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gladfelter et al. (U.S. PGPUB 2008/0211253), hereinafter GLADFELTER, and Obuchi et al. (U.S. PGPUB 2005/0151296), hereinafter OBUCHI, as applied to claim 1 above, and further in view of Bourban et al. (U.S. PGPUB 2010/0022479), hereinafter BOURBAN.
Regarding claim 10, GLADFELTER and OBUCHI teach all of the limitations as stated above, but are silent as to: further including forming the composite panel having areas of varying density during the bonding step. In the same field of endeavor, composites, BOURBAN teaches a composite that has a fibre density gradient and a pore density gradient [Abstract; claim 12; Fig. 1], which would inherently have varying density in different areas of the composite and the varying density happens when the fillers and/or fibres are placed in the mould and would happen occur during the molding process, which is a bonding step [claim 12]. It would have been obvious to one of ordinary skill at the time of the applicant’s invention to modify GLADFELTER and OBUCHI, by having varying density in the composite, as suggested by BOURBAN, in order to control density and porosity of the composite [0023].
Claims 10-11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gladfelter et al. (U.S. PGPUB 2008/0211253), hereinafter GLADFELTER, and Obuchi et al. (U.S. PGPUB 2005/0151296), hereinafter OBUCHI, as applied to claim 1 above, and further in view of Rasmussen et al. (U.S. PGPUB 2011/0293876), hereinafter RASMUSSEN.
Regarding claim 10, GLADFELTER and OBUCHI teach all of the limitations as stated above, but are silent as to: further including forming the composite panel having areas of varying density during the bonding step. In the same field of endeavor, composites, RASMUSSEN teaches the composite has varying density and thickness in different areas [0098; Fig. 6]. RASMUSSEN teaches the bonding step is a pressing step [0085], and the varying density and thickness would implicitly occur during the pressing step [0085; Fig. 9; 0094]. It would have been obvious to one of ordinary skill at the time of the applicant’s invention to modify GLADFELTER and OBUCHI, by having varying density and thickness in the composite, as suggested by RASMUSSEN, in order to have various shapes of the composite panel [0098].
Regarding claim 11, GLADFELTER and OBUCHI teach all of the limitations as stated above. In the alternative, in the same field of endeavor, composites, RASMUSSEN teaches the composite has varying density and thickness in different areas [0098; Fig. 6]. RASMUSSEN teaches the bonding step is a pressing step [0085], and the varying density and thickness would implicitly occur during the pressing step [0085; Fig. 9; 0094]. It would have been obvious to one of ordinary skill at the time of the applicant’s invention to modify GLADFELTER and OBUCHI, by having varying density and thickness in the composite, as suggested by RASMUSSEN, in order to have various shapes of the composite panel [0098].
Regarding claim 14, GLADFELTER and OBUCHI teach all of the limitations as stated above, but are silent as to: further including bonding the nonwoven mat to the biodegradable polymeric composition using a single stage press under varying pressure. In the same field of endeavor, composites, RASMUSSEN teaches the present invention provides for a one-step process for pressing and veneering a composite [0088]. RASMUSSEN teaches applying variable pressure to the contoured surface of the mold [0094]. It would have been obvious to one of ordinary skill at the time of the applicant’s invention to modify GLADFELTER and OBUCHI, by having varying pressure, as suggested by RASMUSSEN, in order to have various shapes of the composite panel [0098] and varying densities and thicknesses [0094].
Claim 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gladfelter et al. (U.S. PGPUB 2008/0211253), hereinafter GLADFELTER, and Obuchi et al. (U.S. PGPUB 2005/0151296), hereinafter OBUCHI, as applied to claim 1 above, and further in view of Heki (U.S. PGPUB 2009/0239001), hereinafter HEKI.
Regarding claim 15, GLADFELTER and OBUCHI teach all of the limitations as stated above, but are silent as to using a two stage press under varying pressure. In the same field of endeavor, pressing, HEKI teaches the film goes through a first and second rotating members at a pressure of 4 N/mm and then goes through a third and fourth rotating members at a pressure of 10 N/mm [0278-0279]. It would have been obvious to one of ordinary skill at the time of the applicant’s invention to modify GLADFELTER and OBUCHI, by having varying pressure done by two stage press, as suggested by HEKI, in order to provide a cost effective method and prevent from the rolls being contaminated [0016].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        


/JACOB T MINSKEY/Primary Examiner, Art Unit 1748